

	

		II

		109th CONGRESS

		1st Session

		S. 1002

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to make improvements in payments to hospitals under the medicare program,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Hospital Fair Competition Act of

			 2005.

		2.Hospital payment

			 improvements

			(a)Use of

			 estimated costs rather than average charges in establishing weighting factors

			 for diagnosis-Related groups under the inpatient hospital prospective payment

			 system

				(1)In

			 generalSection 1886(d)(4)(B)

			 of the Social Security Act

			 (42

			 U.S.C. 1395ww(d)(4)(B)) is amended—

					(A)by inserting (i) after

			 (B); and

					(B)by adding at the end the following new

			 clause:

						

							(ii)For fiscal years beginning after fiscal

				year 2006, in establishing the weighting factors under clause (i), the

				Secretary shall ensure (to the extent feasible) that such factors reflect the

				estimated costs of furnishing care in each diagnosis-related

				group.

							.

					(2)No requirement

			 for annual adjustment for changes in costsSection 1886(d)(4)(C)(i) of the

			 Social Security Act (42 U.S.C.

			 1395ww(d)(4)(C)(i)) is amended by adding at the end the

			 following new sentence: Notwithstanding the preceding sentence, the

			 Secretary may adjust the weighting factors established under subparagraph (B)

			 less frequently than annually (but in no case less frequently than once every 5

			 years) in carrying out the requirement under clause (ii) of such

			 subparagraph..

				(b)Calculation of

			 weighting factors at hospital level under the inpatient hospital prospective

			 payment systemSection

			 1886(d)(4)(B) of the Social Security

			 Act (42 U.S.C.

			 1395ww(d)(4)(B)), as amended by subsection (a)(1), is amended

			 by adding at the end the following new clause:

				

					(iii)For fiscal years beginning after fiscal

				year 2006, in establishing the weighting factors under clause (i), the

				Secretary shall calculate such factors at a hospital level and then aggregate

				such factors to a national

				level.

					.

			(c)Adjustment of

			 weighting factors for diagnosis-Related groups under the inpatient hospital

			 prospective payment system To finance high-Cost outlier cases and To account

			 for changes in the distribution of such cases

				(1)PPS

			 hospitals

					(A)In

			 generalSection

			 1886(d)(3)(B) of the Social

			 Security Act (42 U.S.C.

			 1395ww(d)(3)(B)) is amended to read as follows:

						

							(B)Reducing for value of outlier

				payments

								(i)Reduction of average standardized

				amountsThe Secretary shall,

				for discharges occurring before fiscal year 2007, reduce each of the average

				standardized amounts determined under subparagraph (A) by a factor equal to the

				proportion of payments under this subsection (as estimated by the Secretary)

				based on DRG prospective payment amounts which are additional payments

				described in paragraph (5)(A) (relating to outlier payments).

								(ii)Reduction of weighting

				factorsThe Secretary shall,

				for discharges occurring after fiscal year 2006, reduce each of the weighting

				factors determined under paragraph (4)(B) by a factor equal to the proportion

				of payments in the diagnosis-related group under this subsection (as estimated

				by the Secretary) based on DRG prospective payment amounts which are additional

				payments described in paragraph (5)(A) (relating to outlier

				payments).

								.

					(B)Annual

			 adjustment to account for projected changes in the distribution of outlier

			 payments within diagnosis-related groupsSection 1886(d)(4)(C)(i) of the

			 Social Security Act (42 U.S.C.

			 1395ww(d)(4)(C)(i)), as amended by subsection (a)(2), is

			 amended by inserting , including, for discharges occurring after fiscal

			 year 2006, projected changes in the distribution of additional payments

			 described in paragraph (5)(A) within diagnosis-related groups before

			 the period at the end of the first sentence.

					(C)Conforming

			 amendmentsSection

			 1886(d)(3)(D) of the Social

			 Security Act (42 U.S.C.

			 1395ww(d)(3)(D)) is amended—

						(i)in clauses (i)(I), (ii)(I), and (iii)(I),

			 by striking reduced under subparagraph (B) and inserting

			 reduced under subparagraph (B)(i); and

						(ii)in clause (iii)(II), by inserting ,

			 and, in the case of a fiscal year beginning after 2006, reduced under

			 subparagraph (B)(ii) before the period at the end.

						(2)Puerto rico

			 hospitals

					(A)Computing

			 puerto rico drg-specific ratesSection 1886(d)(9)(C)(ii)

			 of the Social Security Act

			 (42

			 U.S.C. 1395ww(d)(9)(C)(ii)) is amended—

						(i)by inserting , for discharges

			 occurring before fiscal year 2007, after The Secretary

			 shall; and

						(ii)by striking fiscal year 2004 and

			 thereafter and inserting fiscal years 2004, 2005, and

			 2006.

						(B)Conforming

			 amendmentsSection

			 1886(d)(9)(C)(iii)(II) of the Social Security Act (42 U.S.C.

			 1395ww(d)(9)(C)(iii)(II)) is amended by inserting and

			 reduced under paragraph (3)(B)(ii) after paragraph

			 (4)(B).

					(d)Ensuring that

			 diagnostic-Related groups appropriately capture the difference in severity of

			 illness of patientsSection

			 1886(d)(4)(A) of the Social Security

			 Act (42 U.S.C.

			 1395ww(d)(4)(A)) is amended by adding at the end the following

			 new sentence: In establishing the classification of inpatient discharges

			 by diagnosis-related groups under the preceding sentence, the Secretary shall

			 ensure that such groups appropriately capture the difference in severity of

			 illness of patients..

			(e)Phase-In of

			 changes to the inpatient hospital prospective payment systemSection 1886(d) of the

			 Social Security Act (42 U.S.C.

			 1395ww(d)) is amended by adding at the end the following new

			 paragraph:

				

					(14)Notwithstanding the preceding provisions of

				this subsection, the Secretary shall phase in the application of the amendments

				made by subsections (a), (b), (c), and (d) of section 2 of the

				Hospital Fair Competition Act of

				2005 over a 3-fiscal year period beginning with fiscal year 2007.

				In implementing the phase-in under the preceding sentence, the Secretary shall

				take into account the negative impact that the phase-in may have on certain

				hospitals.

					.

			3.Prohibition on certain

			 physician self referrals

			(a)ProhibitionSection 1877(d) of the

			 Social Security Act (42 U.S.C.

			 1395nn(d)) is amended in each of paragraphs (2)(B) and (3)(B)

			 by striking effective for the 18-month period beginning on the date of

			 enactment of the Medicare Prescription Drug, Improvement, and Modernization Act

			 of 2003 and inserting on and after December 8,

			 2003.

			(b)Revisions to

			 the requirements to qualify for the exception to the definition of specialty

			 hospitalSection 1877(h)(7)(B)

			 of the Social Security

			 Act (42 U.S.C.

			 1395nn(h)(7)(B)) is amended—

				(1)by redesignating clauses (iii), (iv), and

			 (v) as clauses (vi), (vii), and (viii), respectively;

				(2)by inserting after clause (ii) the

			 following new clauses:

					

						(iii)for which the percent of investment in the

				hospital by physician investors at any time on or after June 8, 2005, is no

				greater than the percent of such investment by physician investors as of such

				date;

						(iv)for which the percent of investment in the

				hospital by any physician investor at any time on or after June 8, 2005, is no

				greater than the percent of such investment by such physician as of such

				date;

						(v)for which the number of operating rooms at

				the hospital at any time on or after June 8, 2005, is no greater than the

				number of such rooms as of such date;

						;

				and

				(3)by striking clause (vii), as so

			 redesignated, and inserting the following:

					

						(vii)for which—

							(I)during the period beginning on December 8,

				2003, and ending on June 7, 2005, any increase in the number of beds occurs

				only in the facilities on the main campus of the hospital and does not exceed

				50 percent of the number of beds in the hospital as of November 18, 2003, or 5

				beds, whichever is greater; and

							(II)the number of beds at the hospital at any

				time on or after June 8, 2005, is no greater than the number of such beds as of

				such date;

				and

							.

				(c)Effective

			 dateThe amendments made by

			 this section shall take effect on June 8, 2005.

			4.Permissible

			 coordinated care incentive arrangements between hospitals and

			 physicians

			(a)Establishment

			 of requirements for arrangements and exemption from imposition of civil

			 monetary penaltiesSection

			 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is amended by adding at

			 the end the following new subsection:

				

					(o)Arrangements

				between hospitals and physicians

						(1)In

				generalSubsection (b) shall

				not apply to an arrangement that meets the requirements under paragraph

				(2).

						(2)Requirements

							(A)EstablishmentThe Secretary shall establish requirements

				for arrangements between hospitals or critical access hospitals and physicians

				in which physicians share in the savings experienced by the hospital or

				critical access hospital by reason of cost-reduction efforts that involve the

				physicians.

							(B)ProtectionsIn establishing the requirements under

				subparagraph (A), the Secretary shall ensure that—

								(i)the quality of care provided to individuals

				is protected under the arrangement; and

								(ii)financial incentives that could affect

				physician referrals are minimized.

								(C)MonitorThe Secretary shall establish procedures to

				monitor arrangements described in subparagraph (A) to ensure that such

				agreements meet the requirements under such

				subparagraph.

							.

			(b)Exemption from

			 criminal penaltiesSection

			 1128B(b)(3) of the Social Security Act (42 U.S.C. 1320a–7b(b)(3)) is

			 amended—

				(1)in subparagraph (G), by striking

			 and at the end;

				(2)in subparagraph (H), as added by section

			 237(d) of the Medicare Prescription Drug, Improvement, and Modernization Act of

			 2003 (Public Law 108–173; 117 Stat. 2213)—

					(A)by moving such subparagraph 2 ems to the

			 left; and

					(B)by striking the period at the end and

			 inserting a semicolon;

					(3)by redesignating subparagraph (H), as added

			 by section 431(a) of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2287), as subparagraph

			 (I);

				(4)in subparagraph (I), as so

			 redesignated—

					(A)by moving such subparagraph 2 ems to the

			 left; and

					(B)by striking the period at the end and

			 inserting ; and; and

					(5)by adding at the end the following new

			 subparagraph:

					

						(J)an arrangement that meets the requirements

				established under section

				1128A(o).

						.

				(c)Exemption from

			 limitation on certain physician referralsSection 1877(e) of the

			 Social Security Act (42 U.S.C.

			 1395nn(e)) is amended by adding at the end the following new

			 paragraph:

				

					(9)Arrangements

				between hospitals and physiciansAn arrangement that meets the requirements

				established under section

				1128A(o).

					.

			

